Order entered October 28, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00524-CV

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellant

                                              V.

                         COLLIN CREEK MALL, LLC, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-03582-2011

                                          ORDER
       Before the Court is appellant’s October 24, 2014 motion to abate appeal to permit parties

to finalize settlement, and alternative unopposed second motion for extension of time to file

brief. We GRANT the motion to the extent that appellant shall file its brief by NOVEMBER

24, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE